Case: 3:19-cv-00403-WHR-MJN Doc #: 7 Filed: 03/09/20 Page: 1 of 3 PAGEID #: 2712



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

TAMMY POWERS,

       Plaintiff,                                   Case No. 3:19-cv-403

vs.

COMISSIONER OF SOCIAL SECURITY,                     District Judge Walter H. Rice
                                                    Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This Social Security disability appeal is before the Court on Plaintiff’s complaint. On

appeal before this Court, the parties are ORDERED to meet and confer within seven (7) days

from the entry of this Order to determine among counsel and the parties only whether consent to

the undersigned is unanimous and, if so, to file the appropriate consent form which can be found

at http://www.uscourts.gov/sites/default/files/ao085.pdf (also attached hereto).      Consent is

voluntary and any party may withhold consent for any reason without adverse consequence.

       The parties are directed to the Seventh Amended Magistrate Judge’s General Order No.

11 (effective 4/26/16), which can be found on the Court’s website at the following address:

http://www.ohsd.uscourts.gov/content/general-orders-ohio-southern-district.     As set forth in

General Order 11, all citations to the administrative record must reference the PageID.

       The parties in this case are hereby GRANTED leave to stipulate to extensions of time of

up to 28 days to file each of the following documents in this case: (1) Plaintiff’s Statement of

Errors; (2) the Commissioner’s memorandum in opposition, and (3) Plaintiff’s reply

memorandum. Additional extensions of time, or any extensions of time in excess of 28 days,
Case: 3:19-cv-00403-WHR-MJN Doc #: 7 Filed: 03/09/20 Page: 2 of 3 PAGEID #: 2713



must be supported by good cause and approved by the Court. Requests for extensions in excess

of 28 days on conclusory grounds (e.g., “heavy caseload” or “press of business”) may be denied.

       Prior to filing a memorandum in opposition to Plaintiff’s Statement of Errors, the

Commissioner is ORDERED to determine whether remand is appropriate and, if so, shall file a

motion for remand in lieu of a memorandum in opposition.

       IT IS SO ORDERED.


Date: 3/9/2020                                      s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge




                                               2
          Case: 3:19-cv-00403-WHR-MJN Doc #: 7 Filed: 03/09/20 Page: 3 of 3 PAGEID #: 2714
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                            SouthernDistrict
                                                        __________   Districtofof__________
                                                                                  Ohio

                         TAMMY POWERS                                          )
                                 Plaintiff                                     )
                                    v.                                         )     Civil Action No.    3:19-cv-403
     THE COMMISSIONER OF SOCIAL SECURITY,                                      )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                 Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                   District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
